Morton, C. J.
It is not within the jurisdiction of a court of equity to restrain by injunction representations as to the character and standing of the plaintiff, or as to his property, although such representations may be false, if there is no breach of trust or of contract involved. Boston Diatite Co. v. Florence Manuf. Co. 114 Mass. 69, .and cases cited. Whitehead v. Kitson, 119 Mass. 484. Prudential Assur. Co. v. Knott, L. R,. 10 Ch. 142.
■ The bill before us alleges that the defendants have published, and intend to publish in the future, the name and business standing of the plaintiff in the records and books of a mercantile agency. It does not even allege that the -representations are false or malicious. If he has any remedy, which we do not mean to intimate, it is by an action at law. The bill does not state a cáse within the equity jurisdiction of the court.

Bill dismissed.